Proceeding pursuant to CPLR article 78 to review a determination of the respondent Department of Social Services of the State of New York, dated December 20, 1979, and made after a statutory fair hearing, which affirmed a determination of the local agency to remove the subject children from the foster home of the petitioners. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The determination of the State *903agency was rational and supported by substantial evidence. Petitioners did not establish that returning the children to them would be in the children’s best interests (see People ex rel. Ninesling v Nassau County Dept. of Social Servs., 46 NY2d 382, 387-390); nor did they demonstrate that the decision of the local agency was based solely and improperly on their ages (see Matter of Infant S. [Tretin], 48 AD2d 425, 427). Mpllen, P. J., Mangano and Margett, JJ., concur.